Exhibit 10.14
KIMBERLY R. FRYE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as from time to time
amended in accordance with the provisions hereof, this “Agreement”), is entered
into this 22nd day of October, 2008, by and between KIMBERLY R. FRYE, whose
address is 2413 Ralph Street #6, Houston, Texas 77006 (the “Executive”), KEY
ENERGY SERVICES, INC., a Maryland corporation with executive offices at 1301
McKinney Street, Suite 1800, Houston, Texas 77010 (the “Parent”) and KEY ENERGY
SHARED SERVICES, LLC, a Delaware limited liability company (the “Company”).
          Whereas, the Executive and the Company are parties to that Restated
Employment Agreement dated as of August 1, 2007 (the “Original Employment
Agreement”); and
          Whereas, the parties desire to amend and restate the Original
Employment Agreement in order to reflect her July 19, 2008 promotion to the
position of Senior Vice President and General Counsel, and to provide benefits
commensurate with the office; and
          Whereas, the Executive is willing to serve as the Company’s Vice
President and Secretary, and the Parent’s Senior Vice President and General
Counsel, pursuant to the terms and conditions set forth herein;
          Now, Therefore, in consideration of the premises and mutual covenants
and agreements herein contained, the parties agree as follows:
     1. Employment; Term.
          (a) The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, as the Company’s Vice President and General
Counsel, and the Parent’s Senior Vice President and General Counsel, effective
July 19, 2008 (“Commencement Date”). The Executive shall have the
responsibilities, duties and authority commensurate with her positions,
including without limitation the general supervision and management of the
Company’s Legal Department, its resources, objectives, policies and programs and
such other responsibilities, duties, functions and authority as the Chief
Executive Officer or, in certain circumstances, the Board shall from time to
time designate that do not effect a material decrease in the responsibilities,
importance, scope or dignity of the Executive’s position with the Company
compared with those of such position as of the Commencement Date, subject,
however, to the supervision of the Chief Executive Officer. The Executive will
report to the Chief Executive Officer. Executive will, if appointed or elected,
serve as an officer or director of the Company, the Parent, subsidiaries or
affiliates (collectively, the “Key Companies”) and perform all duties incident
to such offices.
          (b) Executive shall hold such positions with the Company and Parent
hereunder until the close of business on January 1, 2010, unless sooner
terminated in accordance with Section 5, and at the close of business on each
anniversary of such date, commencing with January 1, 2010, the term of the
Executive’s employment hereunder shall be automatically extended for twelve

 



--------------------------------------------------------------------------------



 



(12) months (unless sooner terminated in accordance with Section 5 hereof)
unless either the Executive or the Company shall have given written notice (in
each case, a “Non-Renewal Notice”) to the other that such automatic extension
shall not occur, which Non-Renewal Notice shall have been given no later than
ninety (90) days next preceding the relevant Anniversary Date. (The entire
period of employment of Executive, until termination in accordance herewith, is
referred to hereby as the “Employment Period”).
          (c) The Executive will devote her full time and her best efforts to
the business and affairs of the Company and its Parent and subsidiaries;
provided, however, that nothing contained in this Section 1 shall be deemed to
prevent or limit the Executive’s right to: (i) make investments in the
securities of any publicly-owned corporation; or (ii) make any other investments
with respect to which she is not obligated or required to, and to which she does
not in fact, devote managerial efforts that interfere with her fulfillment of
her duties hereunder; or (iii) to serve on boards of directors and to serve in
such other positions with non-profit and for-profit organizations as to which
the Board may from time to time consent, which consent shall not be unreasonably
withheld or delayed. Reference is made to Section 7 hereof, which contains
limitations on some of the above activities.
          (d) The principal location at which the Executive will substantially
perform her duties will be the Company’s Houston, Texas offices, or as otherwise
agreed between the Chief Executive Officer and Executive. If any agreed change
in location would increase the Executive’s one-way commuting distance between
her then-current principal residence and the offices to which she is assigned by
20 miles or more, the Company will pay to the Executive, and/or will reimburse
the Executive for each of the following expenses and costs incurred in
connection with the Executive’s relocation and will pay to the Executive the
bonus specified in clause (vii) below: (i) the excess, if any, of (A) the
Executive’s aggregate tax basis in her primary residence at the time of its sale
over (B) the proceeds realized by the Executive from such sale net of ordinary
and reasonable fees and expenses incurred in connection with such sale (other
than such fees and expenses described in clause (ii) of this sentence),
(ii) ordinary and reasonable realtor fees and closing costs incurred in
connection with the sale of the Executive’s primary residence, (iii) ordinary
and reasonable closing costs incurred in connection with the purchase of the
Executive’s new primary residence in the vicinity of the new location at which
the Executive is to render her services hereunder, (iv) ordinary and reasonable
costs incurred to pack, transport, unpack, and insure the Executive’s household
furnishings and effects to her new primary residence, (v) ordinary and
reasonable fees for connecting utilities in her new primary residence,
(vi) ordinary and reasonable costs for trips to look for a new residence as well
as up to thirty (30) days of temporary housing, and (vii) a cash bonus
calculated to pay all of the federal, state and local income and payroll taxes
which the Executive will incur, if any, as a result of (A) the Company’s
reimbursement of the preceding expenses and (B) the amount of such bonus (that
is, a “gross-up” bonus). Each of the expenses or other items reimbursable under
this Section 1(d) shall be reimbursed in a separate payment. It shall be a
condition precedent to any payment pursuant to this Section 1(d) that Executive
has been continuously employed by the Company through the date on which such
payment is made.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



     2. Salary; Bonuses; Expenses.
          (a) During the Employment Period, the Company will pay base
compensation to the Executive at the annual rate of Two Hundred Seventy-Five
Thousand Dollars ($275,000.00) per year (the “Base Salary”), payable in
substantially equal installments in accordance with the Company’s existing
payroll practices, but no less frequently than monthly. The Company will review
the Base Salary on a yearly basis following the end of each fiscal year of the
Company to determine if an increase is advisable, and the Base Salary may be
increased (but not decreased) at the discretion of the Chief Executive Officer
and the Compensation Committee (the “Compensation Committee”) of the Board,
taking into account, among other factors, the Executive’s performance and the
performance of the Company.
          (b) The Executive shall be eligible to participate in all of the
Company’s cash performance compensation plans (collectively, the “Performance
Cash Compensation Plans”) for the Company’s executives providing for the payment
of cash bonuses or other cash incentives payable upon the achievement of goals
set forth in the Company’s strategic plan as developed by the Compensation
Committee after consultation with the Chief Executive Officer and the Executive,
payable in accordance with the provisions thereof. The performance goals for the
Performance Cash Compensation Plans will be based on objective criteria
specified in good faith in advance by the Compensation Committee after
consultation with the Chief Executive Officer and the Executive. The Executive
shall also receive such bonuses other than pursuant to the Performance Cash
Compensation Plans in such amounts and at such times as the Compensation
Committee, after consultation with the Chief Executive Officer, in its
discretion determines are appropriate to recognize extraordinary performance by
the Executive. The Executive’s target bonus for each fiscal year will be one
hundred percent (100%) of Base Salary.
          (c) The Executive shall be reimbursed by the Company for reasonable
travel, lodging, meal, entertainment and other expenses incurred by her in
connection with performing her services hereunder in accordance with the
Company’s reimbursement policies from time to time in effect.
     3. Equity-Based Incentives. The Executive shall be eligible to participate
in awards of stock options, restricted stock, stock appreciation rights,
deferred stock and other equity-based incentives (collectively, “Equity-Based
Incentives”), at the discretion of the Board or the Compensation Committee. Any
performance goals for the grant of such Equity-Based Incentives will be based on
objective criteria mutually negotiated and agreed upon in good faith in advance
by the Board or the Compensation Committee after consultation with the Executive
and the Chief Executive Officer.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



     4. Benefit Plans; Vacations.
          In connection with the Executive’s employment hereunder, she shall be
entitled during the Employment Period (and thereafter to the extent provided in
Section 5(f) hereof) to the following additional benefits:
          (a) At the Company’s expense, such fringe benefits as the Company may
provide from time to time for its senior management, but in any case, at least
the benefits described on Exhibit A hereto.
          (b) The Executive shall be entitled to no less than the number of
vacation days in each fiscal year determined in accordance with the Company’s
vacation policy as in effect from time to time, but not less than twenty
(20) business days in any fiscal year (prorated in any fiscal year during which
she is employed hereunder for less than the entire year in accordance with the
number of days in such fiscal year in which she is so employed) and subject to
the Company’s policies on carryovers. The Executive shall also be entitled to
all paid holidays and personal days given by the Company to its senior
management.
          (c) Nothing herein contained shall preclude the Executive, to the
extent she is otherwise eligible, from participation in all group insurance
programs or other fringe benefit plans which the Company may from time to time
in its sole and absolute discretion make available generally to its personnel,
or for personnel similarly situated, but the Company shall not be required to
establish or maintain any such program or plan except as may be otherwise
expressly provided herein.
     5. Termination, Change in Control and Reassignment of Duties.
          (a) Termination by the Company. The Company shall have the right to
terminate the Executive’s employment under this Agreement and the Employment
Period for Cause (as defined below) at any time without obligation to make any
further payments to the Executive hereunder except the compensation described in
Section 5(g) hereof. Except as otherwise provided in Section 5(b) hereof, which
Section shall apply in the event the Executive becomes unable to perform her
obligations hereunder by reason of Disability (as defined below), the Company
shall have the right to terminate the Executive’s employment hereunder and the
Employment Period for any reason other than for Cause (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to Section
1(b) hereof) only upon at least ninety (90) days prior written notice to her
(provided that, in the event the Company gives the Executive a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required). In the event the Company terminates the Executive’s
employment hereunder for any reason other than for Disability or Cause
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section 1(b) hereof), then for the purpose of effecting a transition
during the ninety (90) day notice period of the Executive’s management functions
from the Executive to another person or persons, during such period the Company
may reassign the Executive’s duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company’s obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to her during the remainder of her employment and, if applicable,
following the termination of employment.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



Notwithstanding a notice of termination that does not, when made, specify Cause,
the Company may, during the 90 day notice period (the “Cause Review Period”),
convert the termination to a Cause termination, subject to the procedural
safeguards specified in the next paragraph.
          As used in this Agreement, the term “Cause” shall mean (i) the failure
by the Executive to substantially perform the major functions of her position in
a satisfactory manner (other than (A) any such failure resulting from her
incapacity due to physical or mental illness or physical injury or (B) any such
actual or anticipated failure after the issuance of a notice of termination by
the Executive for Good Reason (as defined below)), after a written demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed her duties; or (ii) the engaging by the
Executive in misconduct that is, or is reasonably likely to be, materially
injurious to the Company, monetarily or otherwise; or (iii) the Executive’s
conviction or plea of guilty or no contest to a felony (or to a felony charge
reduced to misdemeanor), or, with respect to her employment, to any misdemeanor
(other than a traffic violation) or, with respect to her employment, knowing
violation of any federal or state securities or tax laws; or (iv) willful
violation of the Key Energy Services, Inc. Amended and Restated Policy Regarding
Acquisition, Ownership and Disposition of Company Securities or the Code of
Business Conduct, as same may be amended from time to time. Notwithstanding the
foregoing, the Executive’s employment shall not be deemed to have been
terminated for Cause unless (A) reasonable notice shall have been given to her
setting forth in detail the reasons for the Company’s intention to terminate for
Cause, and if such termination is pursuant to clause (i) or (ii) above and any
damage to the Company is curable, only if Executive has been provided a period
of ten (10) business days from receipt of such notice to cease the actions or
inactions and otherwise cure such damage, and she has not done so (provided that
only one such period needs to be provided in any period of three (3) consecutive
months); (B) an opportunity shall have been provided for the Executive to be
heard before the Board; and (C) if such termination is pursuant to clause (i) or
(ii) above, delivery shall have been made to the Executive of a notice of
termination from the Board finding that in the good faith opinion of a majority
of the Board (excluding the Executive, if applicable) she was guilty of conduct
set forth in clause (i) or (ii) above.
          (b) Termination upon Disability and Temporary Reassignment of Duties
Due to Disability; Termination upon Death
               (i) If the Executive becomes totally and permanently disabled
during the Employment Period so that she is unable to perform her obligations
hereunder by reasons involving physical or mental illness or physical injury for
an aggregate of ninety (90) days (whether or not consecutive) during any period
of twelve (12) consecutive months during the Employment Period (“Disability”),
then the Executive’s employment hereunder and the Employment Period may be
terminated by the Company within sixty (60) days after the expiration of such
ninety (90) day period (whether or not consisting of consecutive days), such
termination to be effective ten (10) days after written notice to the Executive.
In the event the Company shall give a notice of termination under this Section
5(b) (i), then the Company may reassign the Executive’s duties hereunder to
another person or other persons. Such reassignment shall not reduce the
Company’s obligations hereunder to make salary, bonus and other payments to the
Executive and to provide other benefits to him, during the remainder of her
employment and, if applicable, following the termination of employment.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



               (ii) During any period that the Executive is totally disabled
such that she is unable to perform her obligations hereunder by reason involving
physical or mental illness or physical injury, as determined by a physician
chosen by the Company and reasonably acceptable to the Executive (or her legal
representative), the Company may reassign the Executive’s duties hereunder to
another person or other persons, provided if the Executive shall again be able
to perform her obligations hereunder prior to the Company’s termination of the
Executive’s employment hereunder and the Employment Period in accordance with
the terms of this Agreement, all such duties shall again be the Executive’s
duties. The cost of any examination by such physician shall be borne by the
Company. Notwithstanding the foregoing, if the Executive has been unable to
perform her obligations hereunder by reasons involving physical or mental
illness or physical injury for an aggregate of ninety (90) days (whether or not
consecutive) during any period of twelve (12) consecutive months during the
Employment Period, then a determination by a physician of disability will not be
required prior to any such reassignment. Any such reassignment shall not be a
termination of employment and in no event shall such reassignment reduce the
Company’s obligation to make salary, bonus and other payments to the Executive
and to provide other benefits to her under this Agreement during her employment
or, if applicable, following a termination of employment.
               (iii) The Executive’s employment hereunder and the Employment
Period shall automatically terminate immediately upon the death of the
Executive.
          (c) Termination by Executive. The Executive’s employment hereunder and
the Employment Period may be terminated by the Executive by giving written
notice to the Company as follows: (i) at any time for any reason other than Good
Reason (including, without limitation, by giving the Company a Non-Renewal
Notice pursuant to Section 1(b) hereof) by notice of at least ninety (90) days
(provided that, in the event the Executive gives the Company a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required); or (ii) at any time for Good Reason, provided that
the Executive can only give a notice of resignation for Good Reason in
connection with a “Change in Control” of the Parent (as defined in Exhibit B)
beginning on the ninetieth (90th) day after the closing of the transaction or
the event constituting a Change in Control. In the event of a termination by the
Executive of her employment, the Company may reassign the Executive’s duties
hereunder to another person or other persons.
     As used herein, “Good Reason” shall mean the continued existence from the
date of the notice from the Executive referred to below until after the
expiration of the Cure Period of any one or more of only the following
circumstances or conditions:
               (i) A material diminution in the Executive’s Base Compensation,
authority, duties or responsibilities,
               (ii) A material diminution in the authority, duties or
responsibilities of a supervisor to whom the Executive reports (including a
requirement that the Executive report to another individual rather than to the
Board of Directors of the Company),
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



               (iii) A material diminution in the budget over which the
Executive retains authority,
               (iv) A material change in the geographic location at which the
Executive must perform the services required by this Agreement, provided,
however, that no change in such geographic location will be considered material
if Executive has received any reimbursement pursuant to Section 1(d) of this
Agreement in connection with such relocation; or
               (v) Any other action or inaction by the Company that constitutes
a material breach of this Agreement.
     The existence of any circumstance or condition shall not constitute Good
Reason unless (i) the Executive provided notice to the Company of the existence
of the circumstance or conditions within 90 days of the initial existence of
such circumstance or condition, and (ii) the circumstance or condition continued
to exist after the last day of the Cure Period. For purposes of this
Section 5(c), the term “Cure Period” means the period of 30 consecutive days
beginning on the date notice was given by the Executive of the existence of the
circumstance or condition alleged to be Good Reason.
          (d) Severance Compensation.
               (i) Termination by Executive for Good Reason or By the Company
for Non Renewal or Other than for Cause. In the event the Executive’s employment
hereunder is terminated (A) by the Executive for Good Reason or (B) by the
Company other than for Cause, for Disability, or upon Notice of Non-Renewal, the
Executive shall be entitled, in addition to the other compensation and benefits
herein provided for, to severance compensation in an aggregate amount equal to
two (2) times her Base Salary at the rate in effect on the termination date,
(but no less than the annual Base Salary specified in Section 2(a)) payable in
twenty-four (24) substantially equal monthly installments commencing at the end
of the calendar month in which the termination date occurs. Each monthly
installment payment required under this Section 5(d)(i) shall be payable on or
about the first day of the month to which it relates, and the right to any
series of separate installment payments under this Section 5(d)(i) shall at all
times be a right to a series of separate payments under Treasury Reg.
1.409A-2(b)(2)(iii).
               (ii) Termination following Disability. In the event the
Executive’s employment should be terminated by the Company as a result of
Disability in accordance with Section 5(b) hereof, then the Executive shall be
entitled, in addition to the other compensation and benefits herein provided
for, to severance compensation in an aggregate amount equal to one (1) times her
Base Salary at the rate in effect on the termination date, payable in twelve
(12) substantially equal monthly installments commencing at the end of the
calendar month in which the termination date occurs, reduced by the amount of
any employer-provided disability insurance proceeds actually paid to the
Executive or for her benefit during such time period.
               (iii) Change in Control. If the Executive’s employment is
terminated within one (1) year following a Change in Control of the Parent that
is a “change in control event” as
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



defined in Treas. Reg. §1.409A-3(i)(5) and the Executive is entitled to
severance compensation pursuant to Section 5(d)(i) or 5(d)(ii) hereof as a
result of such termination, the severance compensation otherwise payable to the
Executive (A) shall be increased by an amount (the “Enhanced Severance Amount”)
sufficient, when added to the amount payable under Section 5(d)(i) or 5(d)(ii)
hereof, to cause the total amount payable as the result of such termination to
equal three (3) times the Base Salary then in effect plus three (3) times the
Executive’s annual target cash bonus as provided in Section 2 (b) above and
(B) the Enhanced Severance Amount shall be payable in one lump sum on the
effective date of such termination. In the event severance compensation becomes
payable in a lump sum pursuant to this Section 5(d)(iii), and if the Executive’s
employment is or has been terminated for Disability, such lump sum shall be
reduced by a good faith estimate of the aggregate amount of any disability
insurance proceeds which will be actually paid to the Executive or for her
benefit (but only those proceeds from disability insurance provided by the
Company to the Executive pursuant to Section 4(a) hereof) during the remaining
period over which such severance would otherwise have been paid.
               (iv) Termination for Death. In the event of the Executive’s death
during the Employment Period, the Executive’s estate shall not be entitled to
any severance compensation.
               (v) Termination by Executive other than for Good Reason or by
Company for Cause. In the event of the Executive’s termination by resignation
under Section 5(c)(i) (i.e., other than for Good Reason) or by the Company for
Cause, the Executive shall not be entitled to any severance under Section 5(d)
or otherwise, any continued benefits under Section 5(f) (other than as required
by statute), or any accrued compensation under Section 5(g)(iii) (for prior year
bonuses, to the extent specified in that clause). Under the foregoing
situations, the treatment of equity incentives shall be as specified in
Section 5(e)(ii), and the Executive shall receive the accrued compensation
described in Section 5(g).
               (vi) Release. Executive agrees that except in the case of a
termination resulting from Executive’s death, all payments under Section 5 (d),
(e), (f), and (g)(iii) and Section 6 are conditioned on the Executive’s prior
execution and non-revocation of a full release of the Company and its officers,
employees, affiliates and agreements for all claims relating to her employment,
compensation, and termination and such other matters as the Company reasonably
requests on termination, in a form provided by the Company, which execution
shall not occur earlier than the day after termination of the Executive’s
employment and not later than 60 days following delivery by the Company to the
Executive of the form for such release; provided, however, that if no form for
such release is delivered to the Executive within seven (7) days of the
termination of Executive’s employment, this Agreement shall be applied without
regard to this Section 5(d)(vi); and provided further, however, that any Release
previously executed under this Section 5(d)(vi) will be null and void if the
Company reaches a determination of Cause within the Cause Review Period. If any
amount is payable under this Section 5 because of a separation from service that
is not an “involuntary separation from service” as defined in Treas. Reg. §
1.409A-1(n)(1) or a separation from service which, pursuant to Treas. Reg. §
1.409A-1(n)(2) is entitled to treatment as an “involuntary separation from
service” as so defined, and if a form of release is delivered by the Company to
the Executive within seven (7) days of such separation from service, then any
other provision of this Agreement to the contrary notwithstanding, any such
amount shall not be payable until the sixtieth day after the date of such
separation from service.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



               (vii) For purposes of this Agreement, Executive’s employment will
not be considered to have terminated unless, as a result of a termination,
Executive has had a “separation from service” (as that term is defined in Treas.
Reg. § 1.409A-1(h)) with the “Key Energy Controlled Group.” The term “Key Energy
Controlled Group” means the group of corporations and trades or businesses
(whether or not incorporated) composed of the Company and every entity or other
person which together with the Company constitutes a single “service recipient”
(as that term is defined in Treas. Reg. § 1.409A-1(g)) as the result of the
application of Treas. Reg. § 1.409A-1(h)(3).
          (e) Effect of Termination or Change in Control upon Equity-Based
Incentives.
               (i) In the event the Executive’s employment hereunder is
terminated by the Company for any reason other than for Cause or Disability
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section 1(b) hereof), or in the event the Executive should terminate
her employment for Good Reason, then any Equity-Based Incentives held by the
Executive which have not vested prior to the effective date of such termination
shall immediately vest and shall remain exercisable until the earlier to occur
of (x) the first anniversary of the effective date of such termination and
(y) the final stated expiration date of the Equity-Based Incentive. In addition,
in the event of such a termination, any Equity-Based Incentives held by the
Executive which have vested prior to the effective date of such termination
shall remain exercisable until the earlier to occur of (x) the first anniversary
of the effective date of such termination and (y) the final stated expiration
date of the Equity-Based Incentive.
               (ii) In the event the Executive’s employment hereunder is
terminated by the Company for Cause or is terminated by the Executive other than
for Good Reason (including, without limitation, by giving the Company a
Non-Renewal Notice pursuant to Section 1(b) hereof), then effective upon the
date such termination is effective, any Equity-Based Incentives which have not
vested prior to the effective date of such termination shall be forfeited. Any
Equity-Based Incentives held by the Executive entitling the Executive to retain
or purchase securities of the Company which have vested prior to the effective
date of such termination shall remain subject to the terms and provisions of the
plan and/or the agreement under which they were awarded.
               (iii) In the event of the Executive’s death while employed by the
Company or in the event that the Executive’s employment should terminate as a
result of Disability, then any Equity-Based Incentives held by the Executive
which have not vested prior to the effective date of such termination shall
immediately vest and shall also remain exercisable until the earlier to occur of
(x) the first anniversary of the death of the Executive or the effective date of
such termination and (y) the final stated expiration date of the Equity-Based
Incentives. In addition, in the event of such death or such a termination, any
Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such death or termination shall remain exercisable until the
earlier to occur of (x) the first anniversary of the effective date of such
death or termination and (y) the final stated expiration date of the
Equity-Based Incentives.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



               (iv) In the event of a conflict between the preceding terms and
provisions of this Section 5(e) and any other terms and provisions governing any
Equity-Based Incentives held (now or in the future) by the Executive (including
without limitation the terms and provisions contained in the agreements and/or
plans pursuant to which such Equity-Based Incentives were (or will in the future
be) granted), the preceding terms and provisions of this Section 5(e) shall
control; provided, however, that, if an Equity-Based Incentive does not by its
terms require any exercise, no requirement of exercise shall be implied from the
preceding terms and provisions of this Section 5(e).
               (v) Anything to the contrary in this Agreement notwithstanding,
the final stated expiration date of an Equity Based Incentive shall not be
extended beyond the tenth anniversary of the date on which such Equity-Based
Incentive was granted.
          (f) Continuation of Benefits.
               (i) Subject to Section 5(f)(ii) hereof, in the event that
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company for Disability or other than for Cause (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to Section
1(b) hereof) and not as a result of the death of the Executive, the Executive
shall continue to be entitled, at the Company’s expense, to the post-employment
benefits under Section 4, if any, that such benefits provide under their terms
for a period of time following the termination date ending on the first to occur
of (I) the second anniversary of the termination date, (II) the last date of
eligibility under the applicable benefits or (III) the date on which the
Executive commences full-time employment with another employer. The Company will
pay the premiums for COBRA health coverage for Executive and her covered family
members for the period COBRA provides. At such time as the Company is no longer
required to provide the Executive with life and/or disability insurance, as the
case may be, the Executive shall be entitled, at the Executive’s expense, to
convert such life and disability insurance, as the case may be, into
individually owned policies, except if and to the extent such conversion is not
available from the provider of such insurance.
               (ii) In the event the Executive’s employment hereunder is
terminated by the Company within one (1) year of a Change in Control (other than
a termination because of the Executive’s death) or is terminated by the Company
other than for Cause in anticipation of a Change in Control, the Company shall
pay to the Executive, in lieu of providing the benefits contemplated by
Section 5(f)(i) above, an amount in cash equal to the aggregate reasonable
expenses that the Company would incur if it were to provide such benefits for a
period of time following the termination date ending on the second anniversary
of the termination date, which amount shall be paid in one lump sum on the date
of such termination.
               (iii) In the event the Executive’s employment hereunder is
terminated by reason of death, the Executive’s spouse and her dependents shall
be entitled at the Company’s expense to continued health coverage under COBRA
under the Company’s group medical and dental plans applicable to executives
(with the Company’s payment of premiums lasting for a period of twenty-four
months or such shorter period as COBRA provides because of replacement
coverage).
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



          (g) Accrued Compensation. In the event of any termination of the
Executive’s employment for any reason, the Executive (or her estate) shall be
paid (i) any unpaid portion of her Base Salary through the effective termination
date, (ii) for any accrued but unused vacation (payable in an amount equal to
the Base Salary divided by 255 and multiplied by the number of accrued but
unused vacation days), (iii) any prior fiscal year bonus earned, but not paid
(unless Executive resigns without Good Reason or is terminated for Cause),
(iv) any amounts for expense reimbursement and similar items which have been
properly incurred in accordance with the provisions hereof prior to termination
and have not yet been paid, including without limitation any sums due under
Sections 2(c), 2(d), and 4(c) hereof, and (v) any Gross-Up Payment which may
become due under the terms of Section 6 hereof. Such amounts shall be paid
within ten (10) days of the termination date.
          (h) Director/Officer Resignations. If the Executive’s employment
hereunder shall be terminated by her or by the Company in accordance with the
terms set forth herein, then effective upon the date such termination is
effective, she will be deemed to have resigned from all positions as an officer
and director of the Company, the Parent, and of any of its Subsidiaries, except
as the parties may otherwise agree.
     6. Certain Tax Consequences.
          (a) Tax Consequences under Section 280G.
               (i) Whether or not the Executive becomes entitled to the payments
and benefits described in this Section 6, if any of the payments or benefits
received or to be received by the Executive in connection with a change in
ownership or control of the Parent, as defined in section 280G of the Code (a
“Statutory Change in Control”), or the Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Statutory
Change in Control or any person affiliated with the Company or such person)
(collectively, the “Severance Benefits ”) will be subject to any excise tax (the
“Excise Tax”) imposed under section 4999 of the Code after giving effect to
Section 6(a)(iii)(B), the Company shall pay to the Executive an additional
amount equal to the Excise Tax, plus any amount necessary to “gross up” the
Executive for additional taxes resulting from the payments to the Executive by
the Company under this Section 6(a) (the “Excise Tax Payment”). Each Excise Tax
Payment shall be made not less than five (5) business days prior to the due date
for payment of the Excise Tax.
               (ii) Notwithstanding the foregoing, if it shall be determined
that the Executive would be entitled to an Excise Tax Payment, but that if the
Severance Benefits could be reduced by an amount necessary such that the receipt
of the Company Payments would not give rise to any Excise Tax (the “Reduced
Benefits”) and the Reduced Benefits would not be less than ninety percent (90%)
of the Severance Benefits before such reduction, then no Excise Tax Payment
shall be made to the Executive and the Severance Benefits, in the aggregate,
shall be reduced to the Reduced Benefits. To determine the Reduced Benefits,
payments shall be reduced in the following order (1) acceleration of vesting of
any stock options for which the exercise price exceeds the then fair market
value, (2) any cash severance based on a multiple of Base Salary or Bonus,
(3) any other cash amounts payable to the Executive, (4) any benefits valued as
parachute payments; and (5) acceleration of vesting of any equity not covered by
(1) above,
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



unless the Executive elects another method of reduction by written notice to the
Company prior to the change of ownership or effective control.
               (iii) For purposes of determining whether any of the Severance
Benefits will be subject to the Excise Tax and the amount of such Excise Tax:
                    (A) all of the Severance Benefits shall be treated as
“parachute payments” within the meaning of Code section 280G(b)(2) if the
aggregate present value (determined as provided in Code Section 280G(d)(4)) of
such Severance Benefits equals or exceeds three times the Executive’s “Base
Amount” (within the meaning of Code Section 280G(b)(3)), and all “excess
parachute payments” within the meaning of Code section 280G(b)(1) shall be
treated as subject to the Excise Tax, unless the Executive receives a written
opinion from a nationally recognized law or accounting firm (“280G Advisers”)
selected by the Compensation Committee or the Board, and reasonably acceptable
to the Executive, that such other payments or benefits (in whole or in part) do
not constitute parachute payments, including by reason of Code section
280G(b)(4)(A), or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered, within the meaning of
Code section 280G(b)(4)(B), in excess of the “Base Amount” as defined in Code
section 280G(b)(3) allocable to such reasonable compensation, or are otherwise
not subject to the Excise Tax; and
                    (B) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by a certified public accountant or
appraisal company of recognized national standing forming part of or selected by
280G Adviser and reasonably acceptable to the Executive, in accordance with the
principles of Code section 280G(d)(3) and (4).
               (iv) In the event that the Excise Tax is subsequently determined
to be less than the amount taken into account hereunder, the Executive shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined (the “Reduced Excise Tax”), an amount (the “Gross-Up
Repayment”) equal to the sum of (A) the difference of the Excise Tax Payment and
the Reduced Excise Tax plus (B) an amount representing the difference between
(1) the amount paid by the Company to the Executive to “gross up” the Executive
for taxes on payments made by the Company to the Executive in respect of the
Excise Tax and (2) the amount which should have been paid to the Executive by
the Company to “gross up” the Executive for taxes on payments made by the
Company to the Executive in respect of the Reduced Excise Tax; provided,
however, that in no event shall the Gross-Up Repayment exceed the actual
aggregate cash refunds of, or cash reductions in, taxes paid by the Executive by
virtue of paying the Gross-Up Repayment; and provided, further, that if such
refunds or reductions are realized from time to time, the Executive shall make a
repayment to the Company at the time of each such realization equal to the
excess of the Gross-Up Repayment due after giving effect to such realization
over the Gross-Up Repayment due immediately prior to giving effect to such
realization. The Executive shall (1) take such actions with respect to taxes and
tax returns as the Company may from time to time request in order to obtain such
refunds and reductions, including, without limitation, by taking positions on
tax returns and filing amended tax returns, (2) provide the Company with copies
of all tax returns filed by the Executive which reflect such refunds or
reductions or are otherwise requested by the Company in order to determine the
Executive’s compliance with the immediately preceding clause (1), (3) permit the
Company to participate in any proceedings relating to such refunds and
reductions and (4) take all such other
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



actions as may be reasonably requested by the Company from time to time in
connection with the realization of such refunds or reductions, including,
without limitation, borrowing money from the Company (on terms and conditions
reasonably satisfactory to the Executive and the Company, including, without
limitation, having the Company make the Executive whole, on an after-tax basis,
for any interest costs) so that the payments made from time to time by the
Executive to the Company hereunder maximize (to the extent reasonably possible)
such refunds and reductions, the aggregate amount of such payments by the
Executive not to exceed the Gross-Up Repayment (computed without regard to the
provisos to the first sentence of this Section 6(a)(iv)); provided, however,
that the Company shall bear and directly pay, or shall promptly reimburse the
Executive for, all costs and expenses (including any additional penalties and
interest) incurred by the Executive in connection with any actions taken or
omitted by the Executive in accordance with instructions from the Company
pursuant to this sentence, and shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including any
additional penalties and interest) imposed as a result of the Company’s payment
of such costs and expenses. In the event that the Excise Tax is subsequently
determined to exceed the amount taken into account hereunder (including by
reason of any payment the existence or amount of which could not be determined
at the time of the Excise Tax Payment), the Company shall make an additional
Excise Tax Payment in respect of such excess (together with any interest or
penalties payable by the Executive with respect to such excess) at the time that
the amount of such excess if finally determined, plus any additional taxes
resulting from the payment to the Executive by the Company for such excess and
the interest and penalties thereon. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Severance Benefits.
               (v) The Executive shall give the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that she
owes Excise Tax on any Severance Benefit. Such notice shall be given as soon as
practicable but no later than ten (10) business days after the Executive makes
such determination or is informed of such claim, and shall, to the extent
Executive has or may reasonably obtain such information, apprise the Company of
the amount of such Excise Tax and the date on which it is required to be paid.
If the Company gives the Executive written notice at least thirty (30) days
prior to the due date for payment of such Excise Tax, or within ten (10)
business days of having received the foregoing notice from the Executive
(whichever is later), that it disagrees with or wishes to contest the amount of
the Excise Tax, the Company and the Executive shall consult with each other and
their respective tax advisors regarding the amount and payment of any Excise
Tax. In the event there is a contest with any taxing authority regarding the
amount of the Excise Tax, the Company shall bear and pay directly all costs and
expenses (including additional interest, penalties and legal fees) incurred in
connection with any such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, to the extent not otherwise paid hereunder, on
(x) the Excise Tax Payment (including any interest and penalties with respect
thereto) and (y) the Company’s payment of the Executive’s costs and expenses
hereunder.
          (b) Tax Consequences Under Section 409A
               (i) In the event that any amount arising from this Agreement is
includable in Executive’s gross income for a taxable year of the Executive under
Section 409A of the Internal
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



Revenue Code as the result of the terms of this Agreement and/or the
administration of those terms (“the Included Amount”), and a 20% additional tax
is owed under Section 409A, then the Company shall pay to the Executive an
amount equal to the 20% additional tax imposed under Section 409A on the
Included Amount, together with any underpayment penalties and interest (the
“Additional Tax”) resulting from the inclusion of the additional amount. The
Company also will pay the Executive an additional amount necessary to “gross up”
the Executive for additional income taxes on the Additional Tax payment.
               (ii) The payments required by this Section 6(b) will be made on
the earlier of (a) the thirtieth day following the date on which it is finally
determined by a court or administrative agency that the Included Amount was
includible in Executive’s income as the result of the application of
Section 409A(a)(1)(B) to the Included Amount; or (b) the last day of the
Executive’s taxable year next following the taxable year in which the Executive
remitted the taxes due as the result of the application of Section 409A(a)(1)(B)
to the Included Amount.
               (iii) It shall be a condition precedent to the Company’s
obligations under this Section 6(b) that the Executive (a) has given the Company
written notice of any determination by the Executive, or any claim by any taxing
authority, that she owes Additional Tax as the result of the inclusion of the
Included Amount; (b) that such notice was given as soon as practicable but no
later than ten (10) business days after the Executive makes such determination
or is informed of such claim; (c) that such notice shall, to the extent
Executive has or may reasonably obtain such information, apprise the Company of
the amount of such Additional Tax and the date on which it is required to be
paid. If the Company gives the Executive written notice at least thirty
(30) days prior to the due date for payment of such Additional Tax, or within
ten (10) business days of having received the foregoing notice from the
Executive (whichever is later), that it disagrees with or wishes to contest the
inclusion of the Included Amount and/or the amount of the Additional Tax, the
Company and the Executive shall consult with each other and their respective tax
advisors regarding the amount and payment of any Additional Tax, and it shall be
a further condition precedent to the Company’s obligations hereunder that the
Executive will take all reasonable steps requested by the Company to contest the
inclusion of the Included Amount and/or the amount of the Additional Tax
resulting from such inclusion, provided that in the event there is a contest
with any taxing authority regarding the inclusion and/or the amount of the
Additional Tax, the Company shall bear and pay directly all costs and expenses
(including additional interest, penalties and legal fees) incurred in connection
with any such contest, and shall indemnify and hold the Executive harmless, on
an after-tax basis, to the extent not otherwise paid hereunder, on the
Additional Tax (including any interest and penalties with respect thereto) and
the Company’s payment of the Executive’s costs and expenses hereunder.
     7. Limitation on Competition.
               The Executive acknowledges that she has immediate and continuing
access to the financial and other confidential information of the Company. As an
agreement ancillary to the receipt of such information and the other
undertakings in this Agreement, the Executive covenants as follows:
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



               During the Employment Period, and for such period thereafter
(A) as the Executive is entitled to receive severance compensation under this
Agreement, or (B) in the event payment of Enhanced Severance compensation is
paid, for a period of three (3) years following the end of the Employment
Period, or (C) in the event the Executive’s employment is terminated by the
Company for Cause or the Executive terminates her employment for any reason
other than Good Reason (including, without limitation, by giving the Company a
Non-Renewal Notice pursuant to Section 1(b) hereof), for a period of twelve
months following the Employment Period:
               (a) the Executive shall not, directly or indirectly, without the
Company’s prior written consent, participate or engage in, whether as a
director, officer, employee, advisor, consultant, investor, lender, stockholder,
partner, joint venturer, owner or in any other capacity, any Competitive
Business (as defined below) conducted in any Competitive Market Area (as defined
below); provided, however, that the Executive shall not be deemed to be
participating or engaging in any such business (i) solely by virtue of her
ownership of not more than five percent of any class of stock or other
securities which is publicly traded on a national securities exchange or in a
recognized over-the-counter market or (ii) her engaging in the practice of law,
either at a law firm or with another entity (so long as she satisfies her
professional obligations to keep and not use the confidences and Confidential
Information of the Company and its affiliates (the “Key Companies”) and so long
as her employment does not include non-legal duties that are likely to assist a
Competitive Business in competing with the Key Companies);
               (b) the Executive shall not, without the Company’s prior written
consent, (i) solicit (other than by way of generalized employment advertising
undertaken in the ordinary course of business) the service of or employ any
employee of the Key Companies for the Executive’s own benefit or for the benefit
of any person or entity other than the Key Companies, (ii) induce any such
employee to leave employment with the Key Companies, or (iii) employ or cause
any other person or entity other than the Key Companies to employ any former
employee of the Key Companies whose termination of employment with the Key
Companies occurred less than six (6) months prior to such employment by the
Executive or such other person or entity; and
               (c) the Executive shall not, without the Company’s prior written
consent, (i) induce or attempt to induce any customer, supplier or contractor of
the Company to terminate or breach any agreement or arrangement with the Key
Companies or otherwise to cease doing business with the Key Companies, or
(ii) induce or attempt to induce any customer, supplier or contractor of the Key
Companies (including any prospective customer, supplier or contractor which the
Key Companies is actively pursuing prior to the Executive’s termination of
employment), not to enter into any agreement or arrangement with the Key
Companies or not to do business with the Key Companies.
               As used herein, the term “Competitive Business” shall mean any
business: (1) that is competitive with any business (A) which was conducted by
the Company or any of its affiliated companies on the date of termination of
Executive’s employment hereunder or (B) which, on the date of such termination
or during the twelve months immediately preceding such termination, the Company
or any of its affiliated companies was actively investigating with a view to
conducting or was actively pursuing a plan to conduct; and (2) from which the
Company
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



and such affiliated companies derive (or reasonably expect to derive) annual
revenues of not less than $1,000,000. As used herein, the term “Competitive
Market Area” shall mean any geographic market area (1) if the Company or any of
its affiliated companies conducted business in such geographic market area
during the Employment Period or on the date of termination of Executive’s
employment hereunder, or (2) if, on the date of such termination or during the
twelve months immediately preceding such termination, the Company or any of its
affiliated companies was actively investigating with a view to conducting
business in such geographic market area or was actively pursuing a plan to
conduct business in such geographic market area.
               The Executive agrees and acknowledges that a portion of the
consideration to be paid by the Company to the Executive pursuant to this
Agreement is in consideration of the covenants under this Section 7 and that
such consideration is fair and adequate, even though the Executive will not
receive any severance compensation in the event she terminates her employment
with the Company other than for Good Reason or the Company terminates her
employment for Cause. The Executive acknowledges and agrees that any breach or
anticipatory breach by her of any of the provisions of this Section 6 would
cause the Company irreparable injury not compensable by monetary damages alone
and that, accordingly, in any such event, the Company shall be entitled to
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach without the necessity of showing irreparable
injury (and the Executive hereby consents to the issuance thereof without bond
by a court of competent jurisdiction).
     8. Confidential Information.
          The Executive acknowledges that during the course of her employment
with the Company she will have access to trade secrets, confidential and
proprietary information and know-how of the Key Companies (“Confidential
Information”). Except in the ordinary course of properly performing her duties
for the Company, the Executive shall not at any time, without the Company’s
prior written consent while employed or after termination of her employment,
disclose, communicate or divulge, or use for the benefit of herself or of any
third party, any of the Confidential Information of the Company. In the event
the Executive learns during her employment with the Company any trade secrets,
confidential or proprietary information or know-how of any customer, supplier or
contractor of the Key Companies, the Executive shall maintain the confidence of
such information.
     9. Return of Materials.
          Upon termination of the Executive’s employment for any reason, the
Executive shall promptly deliver to the Company or, with the Company’s consent,
destroy all documents and other materials in the Executive’s possession or
custody (whether prepared by the Executive or others) that the Executive
obtained from the Key Companies or a customer, supplier or contractor of the Key
Companies during the Employment Period and which relate to the past, present or
anticipated business and affairs of the Key Companies, including without
limitation, any Confidential Information.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



     10. Enforceability.
          If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable and any limitation on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be a part thereof. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement
unless the provision deemed to be so invalid or unenforceable is a material
element of this Agreement, taken as a whole.
     11. Legal Expenses.
          The Company shall pay the Executive’s reasonable fees for legal and
other related expenses associated with any disputes arising hereunder or under
any other agreements, arrangements or understandings regarding Executive’s
employment with the Company (including, without limitation, all agreements,
arrangements and understandings regarding bonuses, Equity-Based Incentives,
employee benefits or other compensation issues) if either a court of competent
jurisdiction or an arbitrator shall render a final judgment or an arbitrator’s
final decision in favor of the Executive on the issues in such dispute, from
which there is no further right of appeal. If it shall be determined in such
judicial adjudication or arbitration that the Executive is successful on some of
the issues in such dispute, but not all, then the Executive shall be entitled to
receive a portion of such legal fees and other expenses as shall be
appropriately prorated. For purposes of this Section 11, the phrase “reasonable
fees for legal and other related expenses” shall mean only the reasonable fees
incurred by the Executive for legal and other related expenses, to the extent
and only to the extent to which either (a) the reimbursement or payment of such
fees and expenses by the Company does not constitute “compensation” within the
meaning of that word where it appears in the phrase “a legally binding right
during a taxable year to compensation” in the first sentence of Treas. Reg. §
1.409A-1(b)(1); or (b) the reimbursement or payment of such fees and expenses by
the Company is a settlement or award resolving bona fide legal claims based on
wrongful termination, employment discrimination, the Fair Labor Standards Act,
or worker’s compensation statutes, including claims under applicable Federal,
state, local, or foreign laws, or for reimbursements or payments of reasonable
attorneys fees or other reasonable expenses incurred by a service provider
related to such bona fide legal claims described in Treas. Reg. §
1.409A-1(b)(10).
     12. Notices.
          All notices which the Company is required or permitted to give to the
Executive shall be given by registered or certified mail or overnight courier,
with a receipt obtained, addressed to the Executive at her primary residence, or
at such other place as the Executive may from time to time designate in writing,
or by personal delivery to the Executive, or by facsimile to the Executive with
oral confirmation of her receipt and with a copy immediately sent to the
Executive by first class U.S. Mail, and to counsel for the Executive as may be
requested in writing by the Executive from time to time. All notices which the
Executive is required or permitted to give to the Company shall be given by
registered or certified mail or overnight courier, with a receipt obtained,
addressed to the Company at the address set forth above, or at such other
address as the Company may from time to time designate in writing, or by
personal delivery to the Chief Executive Officer of the Company, or by facsimile
to the Chief Executive Officer with oral confirmation of her receipt and with a
copy immediately sent to the Chief
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



Executive Officer by first class U.S. Mail, and to counsel for the Company as
may be requested in writing by the Company. A notice will be deemed given upon
personal delivery, the mailing thereof or delivery to an overnight courier for
delivery the next business day, or the oral confirmation of receipt by
facsimile, except for a notice of change of address, which will not be effective
until receipt, and except as otherwise provided in Section 5(a) hereof.
     13. Waivers.
          No waiver by either party of any breach or nonperformance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement. Any waiver of any provision of this Agreement must be in writing and
signed by the party granting the waiver.
     14. Headings; Other Language.
          The headings contained in this Agreement are for reference purposes
only and shall in no way affect the meaning or interpretation of this Agreement.
In this Agreement, as the context may require, the singular includes the plural
and the singular, the masculine gender includes both male and female reference,
the word “or” is used in the inclusive sense and the words “including,”
“includes,” and “included” shall not be limiting. As used herein, the term
“Subsidiary” shall mean any corporation or other entity the voting equity of
which the Company or another Subsidiary holds at least fifty percent.
     15. Withholding and Timing of Payments.
          The Executive acknowledges and agrees that any or all payments under
this Agreement may be subject to reduction for tax and other required
withholdings. Notwithstanding any provision of this Agreement, if the payment of
any amount under this Agreement would cause an amount to be included in
Executive’s taxable income under Section 409A of the Internal Revenue Code
because the timing of such payment is not delayed as provided in Section 409A(a)
(2) (B) of the Internal Revenue Code, then any such payment that Executive would
otherwise be entitled to during the first six months following the date of
Executive’s separation from service shall be accumulated and paid on the date
that is six months after the date of Executive’s separation from service (or if
such payment date does not fall on a business day of the Company, the next
following business day of the Company), or such earlier date upon which such
amount can be paid without causing any amount to be included in the Executive’s
taxable income under Section 409A of the Internal Revenue Code.
     16. Counterparts.
          This Agreement may be executed in duplicate counterparts, each of
which shall be deemed to be an original and all of which, taken together, shall
constitute one agreement.
     17. Agreement Complete; Amendments.
          This Agreement, together with the Exhibits hereto, the agreements
referred to herein, and the instruments, agreements, plans, resolutions and
other documents pursuant to which any Equity-Based Incentives are held (now or
in the future) by the Executive, constitutes the entire
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto. This
Agreement may not be amended, supplemented, canceled or discharged except by a
written instrument executed by both of the parties hereto, provided, however,
that the immediately foregoing provision shall not prohibit the termination of
rights and obligations under this Agreement which termination is made in
accordance with the terms of this Agreement.
     18. Benefit of the Successors and Permitted Assigns of the Respective
Parties Hereto.
          This Agreement and the rights and obligations hereunder are personal
to the Company and the Executive and are not assignable or transferable to any
other person, firm or corporation without the consent of the other party, except
as contemplated hereby; provided, however, in the event of the sale, merger or
consolidation of the Company, whether or not the Company is the surviving or
resulting corporation, the transfer of all or substantially all of the assets of
the Company, or the voluntary or involuntary dissolution of the Company, then
the surviving or resulting corporation or the transferee or transferees of the
Company’s assets shall be bound by this Agreement and the Company shall take all
actions necessary to insure that such corporation, transferee or transferees are
bound by the provisions of this Agreement; and provided, further, this Agreement
shall inure to the benefit of the Executive’s estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees. Notwithstanding the foregoing provisions of this Section 18, the
Company shall not be required to take all actions necessary to insure that a
buyer, survivor, transferee or transferees of the Company’s assets
(“Transferee”) are bound by the provisions of this Agreement and such Transferee
shall not be bound by the obligations of the Company under this Agreement if the
Company shall have (a) paid to the Executive or made provision satisfactory to
the Executive for payment to her of all amounts which are or may become payable
to her hereunder in accordance with the terms hereof and (b) made provision
satisfactory to the Executive for the continuance of all benefits required to be
provided to her in accordance with the terms hereof, in each case as if the
Executive had been terminated without Cause in anticipation of a Change in
Control.
     19. Governing Law.
          This Agreement will be governed and construed in accordance with the
laws of Texas applicable to agreements made and to be performed entirely within
such state, without giving effect to any choice or conflicts of laws principles
which would cause the application of the domestic substantive laws of any other
jurisdiction.
     20. Survival.
          The covenants, agreements, representations, warranties and provisions
contained in this Agreement that are intended to survive the termination of the
Executive’s employment hereunder and the termination of the Employment Period
shall so survive such termination.
     21. Interpretation.
          The terms of this Agreement shall be construed and administered in a
manner calculated to avoid the inclusion of any amount in Executive’s gross
income under Code Section 409A, and
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



any provisions regarding the timing of payments shall have an effective date of
August 1, 2005, as required by Code Section 409A.
          The Company and the Executive each acknowledge and agree that this
Agreement has been reviewed and negotiated by such party and its or her counsel,
who have contributed to its revision, and the normal rule of construction, to
the effect that any ambiguities are resolved against the drafting party, shall
not be employed in the interpretation of it.
          IN WITNESS WHEREOF, the parties have executed this Agreement, this
22nd day of October, 2008.

            THE PARENT:

KEY ENERGY SERVICES, INC.
      By:   /s/ RICHARD J. ALARIO               Richard J. Alario       
      Chairman, President, and Chief Executive
      Officer        THE COMPANY:

KEY ENERGY SHARED SERVICES, LLC
      By:   /s/ KIM B. CLARKE               Kim B. Clarke              Vice
President- Human Resources        THE EXECUTIVE:
      /s/ KIMBERLY R. FRYE                     Kimberly R. Frye         

Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Company Paid Coverages
1. Medical and Dental Plan. Comprehensive medical and dental plans available to
the Company’s senior management, pursuant to which all medical and dental
expenses incurred by the Executive, her spouse and her children will be
reimbursed by the Company, through insurance or, in the absence of insurance,
directly by the Company, so that the Executive has no out-of-pocket cost with
respect to such expenses.
2. Director and Officer Liability Insurance.
3. Voluntary annual physicals at the Executive’s option while employed, with a
report by the examining physician, if requested, to the Board regarding the
Executive’s ability to perform job related functions.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change in Control” of the Parent
          The occurrence of any of the following shall constitute a “Change in
Control” of Key Energy Services, Inc. (referred to herein in Exhibit B as the
“Company”):
          (a) If any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as from time to time in effect (the “Exchange Act”), or
any successor provision), other than the Company, becomes the beneficial owner
directly or indirectly of more than fifty percent (50%) of the outstanding
Common Stock of the Company, determined in accordance with Rule 13d-3 under the
Exchange Act (or any successor provision), or otherwise becomes entitled to vote
more than fifty percent (50%) of the voting power entitled to be cast at
elections for directors (“Voting Power”) of the Company;
          (b) If the Company is subject to the reporting requirements of
Section 13 or 15(d) (or any successor provision) of the Exchange Act, and any
person (as defined in Section 3(a)(9) of the Exchange Act, or any successor
provision), other than the Company, purchases shares pursuant to a tender offer
or exchange offer to acquire Common Stock of the Company (or securities
convertible into or exchangeable for or exercisable for Common Stock) for cash,
securities or any other consideration, if after consummation of the offer, the
person in question is the beneficial owner, directly or indirectly, of more than
fifty percent (50%) of the outstanding Common Stock of the Company, determined
in accordance with Rule 13d-3 under the Exchange Act (or any successor
provision);
          (c) If the stockholders or the Board approve any consolidation or
merger of the Company (i) in which the Company is not the continuing or
surviving corporation unless such merger is with a Subsidiary at least fifty
percent (50%) of the Voting Power of which is held by the Company or (ii)
pursuant to which the holders of the Company’s shares of Common Stock
immediately prior to such merger or consolidation would not be the holders
immediately after such merger or consolidation of at least a majority of the
Voting Power of the Company;
          (d) The stockholders or the Board shall have approved any sale, lease,
exchange or other transfer (in one transaction or a series of transactions) of
all or substantially all of the assets of the Company;
          (e) Upon the election of one or more new directors of the Company, a
majority of the directors holding office, including the newly elected directors,
were not nominated as candidates by a majority of the directors in office
immediately before such election
          As used in this definition of “Change in Control,” “Common Stock”
means the Common Stock, or if changed, the capital stock of the Company as it
shall be constituted from time to time entitling the holders thereof to share
generally in the distribution of all assets available for distribution to the
Company’s stockholders after the distribution to any holders of capital stock
with preferential rights.
Amended and Restated Employment Agreement
of Kimberly R. Frye

 